Title: “F.B.”: The Frenchman and the Poker, [February–March 1766]
From: 
To: 


This is the second of two letters Goddard reprinted in the Pennsylvania Chronicle, March 16–23, 1767, the authorship of which he attributed to Franklin. In a letter to his sister, Jane Mecom, many years later, Franklin acknowledged that he had “told” the story. Goddard gave no source from which he reprinted the piece, though the fact that the first of the letters he reprinted in this issue came from the Gazetteer probably explains why Smyth (Writings, v, 14 n) stated that this one was also taken from that London paper. The editors have been unable to identify the journal from which Goddard took it.
 

  [February–March 1766]
  To the Printer.

It is reported, I know not with what Foundation, that there is an Intention of obliging the Americans to pay for all the Stamps they ought to have used, between the Commencement of the Act, and the Day on which the Repeal takes Place, viz. from the first of November 1765, to the first of May 1766; that this is to make Part of an Act, which is to give Validity to the Writings and Law Proceedings, that contrary to Law have been executed without Stamps, and is to be the Condition on which they are to receive that Validity. Shall we then keep up for a Trifle the Heats and Animosities that have been occasioned by the Stamp-Act? and lose all the Benefit of Harmony and good Understanding between the different Parts of the Empire, which were expected from a generous total Repeal? Is this Pittance likely to be a Whit more easily collected than the whole Duty? Where are Officers to be found who will undertake to collect it? Who is to protect them while they are about it? In my Opinion, it will meet with the same Opposition, and be attended with the same Mischiefs that would have attended an Enforcement of the Act entire.
But I hear, that this is thought necessary, to raise a Fund for defraying the Expence that has been incurred by stamping so much Paper and Parchment for the Use of America, which they have refused to take and turn’d upon our Hands; and that since they are highly favour’d by the Repeal, they cannot with any Face of Decency refuse to make good the Charges we have been at on their Account. The whole Proceeding would put one in Mind of the Frenchman that used to accost English and other Strangers on the Pont-Neuf,
   *A Bridge over the River Siene, leading to Paris.
 with many Compliments, and a red hot Iron in his Hand; Pray Monsieur Anglois, says he, Do me the Favour to let me have the Honour of thrusting this hot Iron into your Backside? Zoons, what does the Fellow mean! Begone with your Iron, or I’ll break your Head! Nay, Monsieur, replies he, if you do not chuse it, I do not insist upon it. But at least, you will in Justice have the Goodness to pay me something for the heating of my Iron.
  F.B.
